Case 8:20-cv-02268-DOC-DFM Document 4

Michael S. Shuster

HOLWELL SHUSTER & GOLDBERG LLP
425 Lexington Avenue

New York, New York 10017

Telephone: (646) 837-5151

Facsimile: (646) 837-5150

Filed 12/11/20 Page 1of1 Page ID #:1737

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

ACE PROPERTY & CASUALTY INSURANCE
COMPANY

Plaintiff(s)
V.
MCKESSON CORPORATION, et al.

Defendant(s).

CASE NUMBER
8:20—cv—02268—DOC (DFM)

 

 

ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEAR IN A
SPECIFIC CASE PRO HAC VICE [28]

 

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

Shuster, Michael S.

 

of | HOLWELL SHUSTER & GOLDBERG LLP

 

Applicant’s Name (Last Name, First Name & Middle Initial
(646) 837-5151 (646) 837-5150

425 Lexington Avenue
New York, New York 10017

 

 

Telephone Number Fax Number
mshuster@hsegllp.com

 

 

 

E-Mail Address

Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of

ACE Property & Casualty Insurance Company

 

 

Name(s) of Party(ies) Represent
and designating as Local Counsel
Endres, Richard S.

Y Plaintiffis) (1 Defendant(s) L) Other:

 

of | LONDON FISCHER LLP

 

Designee’s Name (Last Name, First Name & Middle Initial

2505 McCabe Way, Suite 100

 

 

 

 

 

144853 (949) 252-0550 (949) 252- Irvine, CA 92614
0553
Designee’s Cal. Bar No. Telephone Number Fax Number
rendres@londonfischer.com
E-Mail Address Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
XJGRANTED
LIDENIED: L] © for failure to pay the required fee.
C1 for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
CO for failure to complete Application:
O pursuant to L.R. 83-2.1.3.2: CJ Applicant resides in California; LJ previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.
O pursuant to L.R. 83-2.1.3.4; Local Counsel: C1 is not member of Bar of this Court; (] does not maintain office
District.
C) because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: LJ be refunded OD not be refunded.

Dated: Click here to entera date. 12/11/2020

AD Cydia, ___

U.S. District Judge

 

{L0158803 1 }
G-64
Order (05/16)

ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE

Page 1 of 1
